              DESIGNATION OF UNITED STATES DISTRICT JUDGE
            FOR SERVICE IN ANOTHER DISTRICT WITHIN THE CIRCUIT

                                           __________


        WHEREAS, in my judgment the public interest so requires;

        NOW THEREFORE, pursuant to the provisions of Title 28, United States Code,

        Section 292(b), I do hereby designate and assign the



                        HONORABLE ROSEANN A. KETCHMARK



United States District Judge for the WESTERN DISTRICT of MISSOURI, to hold district

court in the SOUTHERN DISTRICT OF IOWA, beginning February 19, 2021, and for such

additional time in advance thereof to prepare or thereafter as may be required to complete

unfinished business for the following case:

                                      4:21CR25 Klinefeldt


        Dated: February 19, 2021

                                       __________________________________
                                           Lavenski R. Smith, Chief Judge
                                           U.S. Court of Appeals, Eighth Circuit


Original:     John Courter, Clerk, Southern District of Iowa

      cc:     Honorable John Jarvey, Chief District Judge, Southern District of Iowa

              Honorable Roseann A. Ketchmark, District Judge, Western District of Missouri

              Honorable Beth Phillips, Chief District Judge, Western District of Missouri

              Millie B. Adams, Circuit Executive
